 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), effective as of April 25,
2014 (the “Effective Date”), is made by and between Rowan Companies plc, a
public limited company incorporated under the laws of England and Wales (the
“Company”), and Thomas P. Burke (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of the Company
and its shareholders to foster the continued employment of key management
personnel;

 

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders;

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of key members of
the Company’s management, including the Executive, to their assigned duties
without the distraction of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

 

WHEREAS, the Company wishes to enter into this Agreement to protect the
Executive’s reasonable expectations regarding compensation and duties if a
Change in Control occurs, thereby encouraging the Executive to remain in the
employ of the Company notwithstanding the possibility of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.                  Term of Agreement. The Term of this Agreement shall commence
on the Effective Date hereof and shall continue in effect through December 31,
2015; provided, however, that commencing on January 1, 2015 and each January 1
thereafter (each, an “Extension Date”), the Term shall automatically be extended
for one additional year (i.e., resulting in a two-year Term on the Extension
Date) unless, not later than September 30 of the year immediately preceding the
Extension Date, the Company or the Executive shall have given written notice to
the other party hereto not to extend the Term; and further provided, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than three years following the event which constitutes a Change in
Control.

 

2.                  Company’s General Obligations; Acknowledgement.

 

2.1 In order to induce the Executive to remain in the employ of the Company or
an Affiliate, as applicable, and in consideration of the Executive’s covenants
set forth in Section 7, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 10.1, no Severance
Payments shall be payable under this Agreement unless there shall have been (or,
under the terms of the second sentence of Section 5.1, there shall be deemed to
have been) a termination of the Executive’s employment with the Company or an
Affiliate thereof following a Change in Control and during the Term.

 



 

 

  

2.2 The Executive and the Company acknowledge and agree that, notwithstanding
anything herein or in any Prior Agreement (as defined below), in no event shall
the sale of LeTourneau Technologies, Inc. that occurred on June 22, 2011
constitute or be deemed to constitute a Change in Control for purposes of this
Agreement (including, without limitation, for purposes of determining whether a
Qualifying Termination has occurred).

 

3.                  Compensation Other Than Severance Payments.

 

3.1              Following a Change in Control and during the Term, during any
period that the Executive fails to perform the Executive’s duties with the
Company or an Affiliate thereof as a result of incapacity due to physical or
mental illness, the Company shall continue to pay the Executive’s Base Salary to
the Executive at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of the Company’s or its Affiliates’ written plans as in effect during such
period, until the Executive’s employment is terminated by the Company for
Disability.

 

3.2              Following a Change in Control and during the Term, in the event
of the Executive’s death, the Company shall pay to the Executive’s estate, the
Executive’s Base Salary, together with all compensation and benefits payable to
the Executive under the terms of the Company’s or its Affiliates’ written plans
as in effect immediately prior to the date of death, through the date of the
Executive’s death.

 

3.3              If the Executive’s employment is terminated following a Change
in Control and during the Term by the Executive for Good Reason or by the
Company for any reason other than due to the Executive’s Disability or death,
then, in addition to any payments and benefits the Executive is entitled to
receive under Section 5 below, if any, the Company shall pay the Executive’s
Base Salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company’s
or its Affiliates’ written plans as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason.

 

4.                  Accelerated Vesting.

 

Upon the occurrence of a Change in Control during the Term, all unvested awards,
including, without limitation, any restricted shares, restricted share units,
share appreciation rights, performance units, dividend equivalent rights,
options, bonus shares or other performance awards, if any (but excluding, for
the avoidance of doubt, the Executive’s short-term annual incentive bonus, if
any), granted to the Executive under the Company’s incentive plans (such plans,
collectively, the “Plans,” and any such awards, collectively, the “Awards”),
shall become immediately fully vested and where applicable, exercisable, all
restrictions and conditions thereon shall be deemed satisfied in full, and all
limitations shall be deemed expired unless otherwise provided in the applicable
award documents. Any vested share options or share appreciation rights held by
the Executive shall be exercisable until the earlier of (i) the second
anniversary of the Change in Control or (ii) the original maximum term of the
share option or share appreciation right, as applicable. Notwithstanding the
foregoing, the Board retains the right to cancel outstanding Awards in exchange
for cash (or other consideration) with respect to all Awards granted under the
Plans, pursuant to the terms and conditions of the Plans.

 



2

 

  

5.                  Severance Payments.

 

5.1              If the Executive incurs a Qualifying Termination during the
Term, then the Company shall pay the Executive the amounts, and provide the
Executive the benefits, set forth in this Section 5.1 (“Severance Payments”) in
addition to any payments and benefits to which the Executive is entitled under
Sections 3 and/or 4, as applicable.

 

(A)                         In lieu of any severance payments and benefits
otherwise payable to the Executive under any plan or arrangement between the
Company or an Affiliate thereof and the Executive, on or before the 14th day
following the Executive’s Date of Termination, the Company shall pay to the
Executive a lump sum severance payment, in cash, equal to:

 

(I)                            2.99 multiplied by the sum of (a) the Executive’s
Base Salary plus (b) the greater of (1) the Executive’s average short-term
incentive bonuses awarded to the Executive in respect of the three calendar
years prior to the year in which the Date of Termination occurs or (2) the
Executive’s target short-term incentive bonus under the Company’s or one of its
Affiliate’s then-current annual incentive plan for the calendar year in which
the Date of Termination occurs, plus

 

(II)                         an amount equal to the sum of (a) with respect to
the non-discretionary portion of the Executive’s short-term incentive bonus
opportunity for the calendar year of Executive’s Date of Termination under the
Company’s or one of its Affiliate’s then-current annual incentive plan, the
amount that would be payable assuming the applicable performance period ended as
of the month-end immediately preceding the Date of Termination and based on the
attainment of such measures as of such month-end, and multiplied by a fraction
the numerator of which is the number of days from January 1 through the Date of
Termination and the denominator on which is 365, and (b) with respect to the
discretionary portion of the Executive’s short-term incentive bonus opportunity
for the calendar year of Executive’s Date of Termination under the Company’s or
one of its Affiliate’s then-current annual incentive plan, the amount equal to
the Executive’s target short-term incentive bonus, pro-rated as set forth in
clause (a) immediately above, plus

 

(III)                      a lump-sum amount equal to any forfeited account
balance or accrued benefit under any tax-qualified plans maintained by the
Company or its Affiliates, with the amount of any forfeited defined benefit plan
benefit determined using the actuarial factors then used under such plan for
conversion of a benefit to a lump sum amount, plus

 



3

 

  

(IV)                      any accrued but unused vacation and sick pay as of the
Date of Termination.

 

(B)                          During the period ending on the earlier of the
36-month anniversary of the Date of Termination or the date the Executive
becomes eligible for healthcare under a subsequent employer’s health plan (in
either case, such period, the “Medical Coverage Period”), the Company or one of
its Affiliates shall provide the Executive, and the Executive’s covered
dependents as of the Date of Termination, with Medical Coverage substantially
similar to that provided to the Executive and such covered dependents
immediately prior to the Date of Termination, at no greater cost to the
Executive than the cost to the Executive immediately prior to such date.
Notwithstanding the foregoing, (i) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (ii) the Company is
otherwise unable to continue to cover the Executive under its group health plans
or cannot provide the benefit without violating applicable law (including
without limitation, Section 2716 of the Public Health Service Act), then, in
either case, an amount equal to each remaining Company subsidy shall thereafter
be paid to the Executive in substantially equal monthly installments over the
Medical Coverage Period (or the remaining portion thereof).

 

(C)                          The Company or one of its Affiliates shall provide
the Executive with outplacement services from a service provider selected by the
Committee, in accordance with Company practices applicable to similarly-situated
executives, for a period of one year from the Date of Termination or, if
earlier, until the first acceptance by the Executive of an offer of employment
from a subsequent employer; provided, however, that the aggregate amount of the
cost incurred by the Company for such outplacement services shall not exceed
$25,000, which will be billed directly to the Company or one of its Affiliates.

 

5.2              Excise Tax.

 

(A) In the event that any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of the
Executive (including, without limitation, the accelerated vesting of incentive
or equity awards held by the Executive), whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Payments”) (i) constitute “parachute payments” within the
meaning of Code Section 280G, and (ii) but for this Section 5.2 would be subject
to the Excise Tax, then the Payments hereunder shall be either (a) provided to
the Executive in full, or (b) reduced to the extent necessary so that no portion
of such Payments is subject to the Excise Tax, whichever of the foregoing
amounts, after taking into account applicable federal, state, local and foreign
income and employment taxes, the Excise Tax, and any other applicable taxes,
results in the receipt by the Executive of the greatest amount of Payments. In
the event of a reduction of Payments under Section 5.2(A)(ii)(b) above, such
reduction shall be made from the cash amounts payable under Section 5.1(A)(I),
then Section 5.1(A)(II), and finally Section 5.1(A)(III). No reductions will be
made other than those described in the preceding sentence regardless of the
after-tax effect thereof.

 



4

 

  

(B) All determinations required to be made under this Section 5.2 shall be made
by the Company’s accounting firm (the “Accounting Firm”). The Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Absent manifest error, any determination by the Accounting Firm
shall be binding upon the Company and the Executive. For purposes of making the
calculations required by this Section 5.2, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code and other applicable legal authority. The Company and the Executive shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this Section
5.2. In any event that, notwithstanding anything to the contrary herein, any
reduction in benefits under this Section 5.2 shall be made in a manner
consistent with the requirements of Section 409A, and, to the extent required to
avoid the imposition of any tax or penalty under Section 409A, where two
different cash Payments are subject to potential reduction but payable at
different times, such amounts shall be reduced on a pro rata basis.

 

6.                  Legal Fees and Expenses.

 

The Company or one of its Affiliates shall pay to the Executive all reasonable
legal fees and expenses in seeking in good faith to obtain or enforce any
benefit or right provided by this Agreement. Any such payment shall be due upon
delivery of the Executive’s written request for payment accompanied with such
evidence of such legal fees and expenses incurred as the Company or one of its
Affiliates reasonably may require. Any such payment shall be made on the last
business day of the calendar month following the month in which the payment
becomes due; provided, however, that any such payment shall be made not later
than the close of the Executive’s taxable year following the taxable year in
which the legal fee or expense is incurred by the Executive. In no event shall
any reimbursement be made to the Executive for reasonable legal fees or expenses
incurred pursuant to this Section 6 after the later of (i) the fifth anniversary
of the date of Executive’s death or (ii) the date that is five years after the
date of Executive’s Date of Termination with the Company or an Affiliate
thereof.

 

7.                  Confidential Information and Non-Solicitation.

 

7.1              Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and its Affiliates (including,
without limitation, Rowan US) (together, the “Company Group”) all trade secrets
and information, knowledge or data relating to the Company Group and their
respective businesses treated as confidential by the Company Group, in any case,
which shall have been obtained by the Executive during the Executive’s
employment by the Company Group and which shall not have been or hereafter
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement) (hereinafter being collectively
referred to as “Confidential Information”). The Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any Confidential Information to anyone
other than the Company and those designated by the Company. Any termination of
the Executive’s employment or of this Agreement shall have no effect on the
continuing operation of this Section 7.1. The Executive agrees to return all
Confidential Information, including all photocopies, extracts and summaries
thereof, and any such information stored electronically on tapes, computer disks
or in any other manner to the Company or an Affiliate thereof at any time upon
request by the Company of an Affiliate thereof and upon the termination of his
employment for any reason and upon the expiration of the Term.

 



5

 

  

7.2              Non-Solicitation. During the Restricted Period, the Executive
agrees that the Executive will not, directly or indirectly, for his benefit or
for the benefit of any other person, firm or entity, do any of the following:
solicit the employment or services of, or hire, any person who was known to be
employed by or was a known consultant to the Company Group upon the Date of
Termination, or within six months prior thereto.

 

7.3              Additional Matters. The Executive and the Company agree and
acknowledge that the Company has a substantial and legitimate interest in
protecting the Confidential Information and the Company Group’s goodwill. The
Executive and the Company further agree and acknowledge that the provisions of
this Section 7 are reasonably necessary to protect the Company’s legitimate
business interests and are designed to protect the Confidential Information and
the Company Group’s goodwill. The Executive agrees that the scope of the
restrictions as to time, and scope of activity in this Section 7 are reasonably
necessary for the protection of the Company Group’s legitimate business
interests and are not oppressive or injurious to the public interest. The
Executive agrees that, in the event of a breach or threatened breach of any of
the provisions of this Section 7, the Company shall be entitled to injunctive
relief against the Executive’s activities to the extent allowed by law. The
Executive further agrees that any breach or threatened breach of any of the
provisions of this Section 7 would cause irreparable injury to the Company for
which it would have no adequate remedy at law. The Company and the Executive
agree that the remedies specified in this Section 7.3 constitute the Company’s
sole remedies for a breach of the provisions of this Section 7 by the Executive.

 

8.                  Termination Procedures.

 

8.1              Notice of Termination. After a Change in Control and during the
Term, any termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth the Date of Termination.

 

8.2              Date of Termination. “Date of Termination,” with respect to any
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, 30 days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such 30 day period), (ii) if the Executive incurs a
Qualifying Termination within six months prior to a Change in Control, the date
on which such Change in Control occurs, and (iii) if the Executive’s employment
is terminated for any other reason, the date specified in the Notice of
Termination which, in the case of a termination for Cause and, in the case of a
termination by the Executive, shall not be less than 15 days nor more than 60
days, respectively, from the date such Notice of Termination is given.

 



6

 

  

9.                  No Mitigation.

 

The Company agrees that, if the Executive’s employment with the Company or an
Affiliate thereof terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Sections 3, 4 and/or 5, as applicable,
hereof. Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer or by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.

 

10.              Successors; Binding Agreement.

 

10.1          In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
in writing prior to the effectiveness of any such succession shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive were to incur a Qualifying Termination
during the Term, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination.

 

10.2          This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 

11.              Notices

 

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed, if to the Executive, to the address
inserted below the Executive’s signature on the final page hereof and, if to the
Company, to the address set forth below, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:

 



7

 

  

To the Company:

 

Rowan Companies plc
2800 Post Oak Boulevard, Suite 5450
Houston, TX 77056
Attention: Company Secretary

 

12.              Miscellaneous

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Committee.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by the parties, including, without
limitation, that certain Change in Control Agreement, by and between the
Executive and the Company, dated as of January 1, 2010, as amended and
supplemented from time to time, that certain Amended and Restated Change in
Control Agreement, by and between the Executive and the Company, dated as of
July 18, 2011, as amended and supplemented from time to time, and that certain
letter agreement between the Executive and the Company, dated as of July 18,
2011, relating to the sale of LeTourneau Technologies, Inc. (collectively, the
“Prior Agreements”). The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Texas. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Section 5 hereof) shall survive such expiration.

 

13.              Validity

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

14.              Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

15.              Settlement of Disputes

 

All claims by the Executive for benefits under this Agreement shall be directed
to and determined by the Committee and shall be in writing. Any denial by the
Committee of a claim for benefits under this Agreement shall be delivered to the
Executive in writing within 30 days after written notice of the claim is
provided to the Company in accordance with Section 11 and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Committee shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Committee a decision of the Committee within 60
days after notification by the Committee that the Executive’s claim has been
denied.

 



8

 

  

16.              Employment

 

This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company or an Affiliate thereof, the Executive shall not have any rights
to be retained in the employ of the Company or any of its Affiliates.

 

17.              Definitions

 

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

 

(A)                         “Accounting Firm” shall have the meaning set forth
in Section 5.2(B) hereof.

 

(B)                          “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.

 

(C)                          “Base Salary” shall mean the normal or customary
annual salary as regularly paid by the Company including any portion which the
Executive has deferred.

 

(D)                         “Beneficial Owner” shall have the meaning set forth
in Rule 13d-3 under the Exchange Act.

 

(E)                          “Board” shall mean the Board of Directors of the
Company.

 

(F)                           “Cause” for termination by the Company of the
Executive’s employment shall mean (i) the willful and continued failure by the
Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 8.1 hereof) after a written demand for substantial performance is
delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties, (ii) the willful engaging by the Executive in
conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, (iii) the material breach of Company policy by the Executive,
specifically including the Company’s code of conduct, or (iv) the Executive has
been convicted of or pled nolo contendere to a misdemeanor involving moral
turpitude or a felony.

 



9

 

  

(G)                         A “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred on or following the Effective Date:

 

(I)                            any “person” (as defined in Section 3(a)(9) of
the Exchange Act, and as modified in Section 13(d) and 14(d) of the Exchange
Act) other than (i)  the Company or any of its subsidiaries, (ii) any employee
benefit plan of the Company or any of its subsidiaries, (iii) any Affiliate of
the foregoing, (iv) any company owned, directly or indirectly, by shareholders
of the Company in substantially the same proportions as their ownership of the
Company or (v) an underwriter temporarily holding securities pursuant to an
offering of such securities (a “Person”), becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing more than 50% of the
voting shares of the Company then outstanding; or

 

(II)                         individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that for purposes of this
definition of Change in Control, any individual becoming a member of the Board
subsequent to the Effective Date whose nomination or appointment to the Board
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an election contest
with respect to the election or removal of directors or other solicitation of
proxies or consents by or on behalf of a person other than the Board; or

 

(III)                      the consummation of any merger, reorganization,
business combination or consolidation of the Company or one of its subsidiaries
(a “Business Combination”) with or into any other entity, other than a merger,
reorganization, business combination or consolidation which would result in (i)
the holders of the voting securities of the Company outstanding immediately
prior thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company or (ii) at least a majority of
the members of the board of directors of the corporation, or the similar
managing body of a non-corporate entity, resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(IV)                      the consummation of a sale or disposition by the
Company of all or substantially all of the Company’s assets, other than (i) a
sale or disposition if the holders of the voting securities of the Company
outstanding immediately prior thereto hold securities immediately thereafter
which represent more than 50% of the combined voting power of the voting
securities of the acquirer, or parent of the acquirer, of such assets or (ii) at
least a majority of the members of the board of directors of the corporation, or
the similar managing body of a non-corporate entity, resulting from such sale or
disposition were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such sale or
disposition; or

 



10

 

  

(V)                         the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company.

 

(H)                         “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.

 

(I)                            “Committee” shall mean the compensation committee
of the Board, or such other committee designated by the Board.

 

(J)                            “Company” shall mean Rowan Companies plc and,
except in determining under Section 17(G) hereof whether or not any Change in
Control has occurred, shall include any successor to its business and/or assets
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

 

(K)                         “Company Group” shall have the meaning set forth in
Section 7.1 hereof.

 

(L)                          “Confidential Information” shall have the meaning
set forth in Section 7.1 hereof.

 

(M)                        “Date of Termination” shall have the meaning set
forth in Section 8.2 hereof.

 

(N)                         “Disability” shall be deemed the reason for the
termination by the Company of the Executive’s employment, if, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company for a period of six consecutive months, the Company shall have given
the Executive a Notice of Termination for Disability, and, within 30 days after
such Notice of Termination is given, the Executive shall not have returned to
the full-time performance of the Executive’s duties.

 

(O)                         “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time.

 

(P)                           “Excise Tax” shall mean any excise tax imposed
under Code Section 4999.

 

(Q)                         “Executive” shall mean the individual named in the
first paragraph of this Agreement.

 

(R)                          “Extension Date” shall have the meaning set forth
in Section 1 hereof.

 



11

 

  

(S)                           “Good Reason” for termination by the Executive of
the Executive’s employment shall mean the occurrence (without the Executive’s
express written consent) after any Change in Control, or prior to a Change in
Control under the circumstances described in clause (ii) of the second sentence
of Section 5.1 hereof, of any one of the following acts by the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described in paragraph (I) below, such act or failure to act is corrected prior
to the end of the Company’s cure period specified below:

 

(I)                            the assignment to the Executive of any duties
materially inconsistent with the Executive’s status as a senior executive
officer of the Company or a material adverse alteration in the nature or status
of the Executive’s responsibilities from those in effect immediately prior to
the Change in Control;

 

(II)                         a material reduction by the Company in the
Executive’s annual compensation, inclusive of bonuses and equity awards, as in
effect on the date hereof or as the same may be increased from time to time,
except for across-the-board reductions similarly affecting all senior executives
of the Company and all senior executives of any Person in control of the
Company; or

 

(III)                      the relocation of the Executive’s principal place of
employment to a location more than 50 miles from the Executive’s principal place
of employment immediately prior to the Change in Control.

 

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. No act or omission shall constitute “Good Reason” for purposes of this
Agreement unless the Executive provides to the Company (i) a written notice
clearly and fully describing the particular acts or omissions which the
Executive reasonably believes in good faith constitute “Good Reason” within 90
days of the first date of such acts or omissions, and (ii) an opportunity for
the Company, within 30 days following its receipt of such notice, to cure such
acts or omissions. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

 

(T)                           “Medical Coverage” shall mean medical and dental
benefits, including the executive medical reimbursement program benefits and
reimbursements for annual physical examinations for the Executive and his
dependents.

 

(U)                         “Notice of Termination” shall have the meaning set
forth in Section 8.1 hereof.

 

(V)                         “Payments” shall have the meaning set forth in
Section 5.2 hereof.

 

(W)                        “Person” shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company.

 



12

 

  

(X)                         “Plans” shall have the meaning set forth on Section
4 hereof.

 

(Y)                         “Qualifying Termination” shall mean a termination of
the Executive’s employment during the Term (i) by the Company without Cause or
by the Executive for Good Reason, in either case, at any time following a Change
in Control, (ii) by the Company without Cause within six months prior to a
Change in Control if such termination was at the request, direction or
suggestion, directly or indirectly, of a Person who has entered into an
agreement or with whom the Company contemplates will enter into an agreement
with the Company the consummation of which would constitute a Change in Control
or (iii) by the Executive for Good Reason within six months prior to a Change in
Control and the circumstance or event which constitutes Good Reason occurs at
the request, direction or suggestion, directly or indirectly, of such Person
described in clause (ii) hereof.

 

(Z)                          “Restricted Period” shall mean one year.

 

(AA)                   “Rowan US” shall mean Rowan Companies, Inc., a Delaware
corporation.

 

(BB)                    “Section 409A” shall mean Code Section 409A and the
rules and regulations issued thereunder by the Department of Treasury and the
Internal Revenue Service.

 

(CC)                    “Severance Payments” shall have the meaning set forth in
Section 5.1 hereof.

 

(DD)                   “Term” shall mean the period of time described in Section
1 hereof (including any extension, continuation or termination described
therein).

 

18.              Time of Reimbursements

 

All reimbursements pursuant to this Agreement shall be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv) such that the reimbursements will be
deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, the amounts reimbursed under Section 5
during the Executive’s taxable year may not affect the amounts reimbursed in any
other taxable year (except that total reimbursements may be limited by a
lifetime maximum under a group health plan), the reimbursement of an eligible
expense shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement is not subject to liquidation or exchange for another benefit.

 



13

 

  

19.              Section 409A Compliance

 

The amounts payable under this Agreement are intended to comply with or be
exempt from Section 409A and the provisions of this Agreement will be construed
accordingly. If a provision of the Agreement would result in the imposition of
an applicable tax under Section 409A, such provision shall be reformed to avoid
imposition of the applicable tax if permissible and no such action taken to
comply with Section 409A shall be deemed to adversely affect the rights or
benefits of the Executive hereunder.

 

If the Executive is deemed to be a “Specified Employee” as of the date of his
“Separation from Service” (each as defined in Section 409A) as determined by the
Company, the payment of any amount under this Agreement on account of Separation
from Service that is deferred compensation subject to Section 409A and not
otherwise exempt from Section 409A, shall not be paid before the earliest of (i)
the first business day that is at least six months after the date of the
Executive’s Separation from Service, (ii) the date of the Executive’s death, or
(iii) the date that otherwise complies with the requirements of Section 409A.
This provision shall be applied by accumulating all payments that otherwise
would have been paid within six months of the Executive’s Separation from
Service and paying such accumulated amounts, without interest, at the earliest
date as described in the preceding sentence and any remaining payments due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified herein.

 

All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A. For
purposes of Section 409A, each payment under this Agreement is treated as a
separate payment for purposes of applying Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of payment.

 

[Signature Page Follows]

 



14

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date above first written.

 



  ROWAN COMPANIES PLC         By:     Melanie M. Trent   Senior Vice President,
CAO & Corporate Secretary         EXECUTIVE:         By:     Thomas P. Burke  
c/o Rowan Companies, Inc.   2800 Post Oak Blvd., Suite 5450   Houston, Texas
77056



 



15

